Exhibit 16.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen's Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc,. Sc., ACA LL.B., CPA(Practising) January 4, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Commissioners: We have read the statements that we understand Yew Bio-Pharm Group, Inc. will include under Item 4.01 of the Form 8-K report, dated January 4, 2013, to be filed regarding the change of auditors. We agree with such statements make regarding our firm. Sincerely, Albert Wong & Co. Certified Public Accountants
